

Exhibit 10.17


THIRD AMENDMENT TO LOAN AGREEMENT
THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated March 6, 2020
and effective as of January 16, 2020 (the “Effective Date”), by and between CWI
2 OP LP, a Delaware limited partnership (“Borrower”), and WPC HOLDCO LLC, a
Maryland limited liability company (“Lender”).
RECITALS
A.Borrower is the maker of that certain Amended, Restated and Consolidated
Promissory Note (the “AR Note”) dated as of October 19, 2017 in the original
principal amount of Twenty Five Million and 00/100 Dollars ($25,000,000.00) and
payable to the order of W.P. Carey Inc. (the “Original Lender”). The loan
evidenced by the Note is herein referred to as the “Loan.” Lender made the Loan
to Borrower pursuant to that certain Loan Agreement (the “Loan Agreement”) dated
as of October 19, 2017 between Borrower and Lender, as amended by that certain
First Amendment to Loan Agreement, effective as of September 30, 2018 and that
certain Second Amendment to Loan Agreement, effective as of September 26, 2019
and as assigned by the Original Lender to Lender pursuant to that certain
Assignment and Assumption of Loan, dated as of December 1, 2018 made by the
Original Lender, as assignor, in favor of Lender, as assignee and in connection
therewith, the AR Note was endorsed by the Original Lender to Lender pursuant to
that certain Allonge made by the Original Lender, dated as of December 1, 2018
(the “Allonge”, together with the AR Note, collectively, the “Note”).
B.    The Note is secured by, inter alia, that certain Pledge Agreement, dated
as of October 19, 2017 (as defined in the Loan Agreement, the “Security
Instrument”), made by Borrower for the benefit of Lender, encumbering the equity
interests described therein and more particularly described in the Security
Instrument (the “Property”). The Note, the Loan Agreement, the Security
Instrument and all other documents evidencing and securing the Loan shall be
referred to herein as the “Loan Documents”. All references herein to Loan
Documents and all references in the Loan Agreement to Loan Documents shall be
deemed to include this Amendment and Reaffirmation.
C.    Borrower has requested that Lender extend Maturity Date (as such term is
defined in the Loan Agreement) and grant an extension option with respect to the
Loan, and Lender is willing to do so on the terms and conditions set forth
herein.
D.    Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Loan Documents. All references herein to the Borrower
shall mean the Borrower, as the ownership thereof has been reconstituted, as of
the Effective Date.
AGREEMENTS:
NOW THEREFORE, in consideration of the foregoing recitals (which are hereby
incorporated herein by this reference) and the mutual covenants and promises of
the parties hereto and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    MATURITY DATE.    “Maturity Date” as defined in Article I of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
““Maturity Date” means the later of (i) March 31, 2020 and (ii) the closing of
the proposed merger among Carey Watermark Investors 2 Incorporated, the parent
of the Borrower, Carey Watermark Investors Incorporated and Apex Merger Sub LLC
pursuant to the Agreement and Plan of Merger dated as of October 22, 2019.”
2.    NO DEFAULTS. Borrower hereby represents and warrants to Lender as of the
Effective Date that no Event of Default has occurred and is continuing under the
Loan Documents.
3.    NO OFFSETS OR DEFENSES. Borrower hereby acknowledges, confirms and
warrants to Lender that as of the Effective Date, Borrower does not claim any
offset, defense, claim, right of set-off or counterclaim against Lender under,
arising out of or in connection with this Amendment, the Note, the Loan
Agreement or any of the other Loan Documents. In addition, Borrower covenants
and agrees with Lender that if any offset, defense, claim,




--------------------------------------------------------------------------------




right of set-off or counterclaim exists as of the Effective Date, Borrower
hereby irrevocably and expressly waives the right to assert such matter.
4.    CONFIRMATION. Except as specifically set forth herein, all other terms and
conditions of the Loan Documents shall remain unmodified and in full force and
effect, the same being confirmed, ratified, acknowledged and republished
hereby.    
5.    DEFAULT.    Any breach by Borrower of any of the covenants contained in
this Amendment or the material inaccuracy of any representation or warranty
contained in this Amendment and Reaffirmation shall constitute a default under
the Loan Agreement and each other Loan Document.
6.    MODIFICATIONS. This Amendment and Reaffirmation may not be amended,
modified or otherwise changed in any manner except by a writing executed by
Lender and Borrower.
7.    SUCCESSORS AND ASSIGNS. This Amendment applies to, inures to the benefit
of, and binds all parties hereof, their heirs, legatees, devisees,
administrators, executors, and permitted successors and assigns.
8.    NO NOVATION. THE PARTIES DO NOT INTEND THIS AMENDMENT AND REAFFIRMATION
NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND
REAFFIRMATION AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS. FURTHER, THE PARTIES DO NOT INTEND THIS
AMENDMENT AND REAFFIRMATION NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO AFFECT
THE PRIORITY OF ANY OF THE LENDER'S LIENS IN ANY OF THE COLLATERAL SECURING THE
NOTE IN ANY WAY, INCLUDING, BUT NOT LIMITED TO, THE LIENS, SECURITY INTERESTS
AND ENCUMBRANCES CREATED BY THE SECURITY INSTRUMENT.
9.    ENTIRE AGREEMENT. This Amendment and Reaffirmation constitutes all of the
agreements among the parties relating to the matters set forth herein and
supersedes all other prior or concurrent oral or written letters, agreements and
understandings with respect to the matters set forth herein.
10.    COUNTERPARTS. This Amendment and Reaffirmation may be signed in any
number of counterparts by the parties hereto, all of which taken together shall
constitute one and the same instrument.
11.    GOVERNING LAW. In accordance with Section 8.7 of the Loan Agreement, this
Amendment and Reaffirmation shall be governed by, and construed in accordance
with, the laws of the state of New York without giving effect to the conflict of
laws provisions of said state.
12.    SUPREMACY CLAUSE. It is hereby agreed that the terms and conditions of
the Loan Agreement, the Note and other Loan Documents, as modified by this
Amendment and Reaffirmation, shall remain in full force and effect and shall be
binding upon Borrower. It is understood and agreed that in the event there are
any conflicting or omitted provisions or variations between the terms,
conditions, rights, or remedies in the Loan Agreement, the Note or any other
Loan Document (other than this Amendment and Reaffirmation) and the terms of
this Amendment and Reaffirmation, those terms, conditions, rights or remedies of
this Amendment and Reaffirmation shall prevail. A default under the terms and
conditions of this Amendment and Reaffirmation shall, subject to any notice and
cure periods specified in the Loan Agreement, the Note and the other Loan
Documents constitute an Event of Default under the terms and conditions of the
Loan Agreement, the Note and the other Loan Documents
13.    WAIVER OF TRIAL BY JURY. BORROWER, ON THE ONE HAND, AND LENDER, ON THE
OTHER HAND, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION
FOR THE LOAN, THE NOTE, THE LOAN DOCUMENTS, THIS AMENDMENT AND REAFFIRMATION OR
ANY ACTS OR OMISSIONS OF THE OTHER PARTIES, THEIR OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.




--------------------------------------------------------------------------------




14.    FURTHER ASSURANCES. Borrower shall reasonably cooperate with Lender and
shall execute and deliver, or cause to be executed and delivered, all such other
documents and instruments, and shall take all such other actions that Lender may
request from time to time in order to accomplish and satisfy the provisions and
purposes of this Amendment and Reaffirmation, including such confirmations
and/or corrective instruments as Lender reasonably may require.
Signatures on following page




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment, under seal,
as of the Effective Date.


LENDER:
 
 
WPC HOLDCO LLC, a Maryland limited
liability company
 
 
By:
W. P. Carey Inc., a Maryland corporation,
its sole member
 
 
By:
/s/ ToniAnn Sanzone
 
Name: ToniAnn Sanzone
 
Title: Chief Financial Officer
 
 
 
 
BORROWER:
 
 
CWI 2 OP, LP, a Delaware limited partnership
 
 
By:
Carey Watermark Investors
Incorporated, its general partner
 
 
By:
/s/ Mallika Sinha
 
Name: Mallika Sinha
 
Title: Chief Financial Officer





